DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on March 10, 2020 and the preliminary amendment filed on May 13, 2020. This application is a continuation of the, currently abandoned, application No. 14,995,052, filed on January 13, 2016.  
Claims 1-20 are currently pending. Claims 11-17 are withdrawn by Applicant’s election. Claims 1-10 and 18-20 are fully examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 18-20, drawn to identity verification, classified in G06Q 20/40.
II. 	Claims 11-17, drawn to payment process by a wallet, classified in G06Q 20/36. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as identity verification, subcombination II has separate utility such as payment process by a wallet. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different   classification;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Applicant’s Representative Mr. Charles Griggers on March 21, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-10 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 10,157,269), in view of Lloyd et al. (US Patent Publication No.  2017/0091765)
With respect to claims 1 and 18, Thomas teaches:
storing, by a computer-based system, an electronic identification instrument of a user; (electronic virtual card is stored on a computational device: Col. 4 ll. 51-65, database 114 stores user information such as credentials, license, etc. Col. 11 ll. 21-41)
validating, by the computer-based system, an authenticity of the electronic identification instrument; (Verification system: Col. 11 ll. 46-59)
generating, by the computer-based system, a first electronic token for the electronic identification instrument of the user, wherein the first electronic token connotes that the electronic identification instrument has been validated by the computer-based system; (verification system issues a token: Col. 7 ll. 4-9, Col. 10 ll. 44-55, surrogate identifier: Col. 15 l. 52-Col. 16 l. 4, Col. 18 l. 40-Col. 19 l. 7, Claim 6)
storing, by the computer-based system, the first electronic token in association with the electronic identification instrument; (Col. 24 ll. 4-20, Col. 29 ll. 25-48)
transmitting, by the computer-based system, the electronic identification instrument and the first electronic token to a …application of the user; (Col. 33 l. 54-Col. 34 l. 2)
receiving, by the computer-based system from a requesting entity, a first request for confirming authenticity of the electronic identification instrument, wherein the first request contains a second electronic token; (FIG. 5, Col. 13 ll. 30-41)
comparing, by the computer-based system, the second electronic token with the first electronic token; (Col. 12 ll. 21-47, Col. 14 l. 65-Col. 15 l. 32)
confirming, by the computer-based system to the requesting entity, authenticity of the electronic identification instrument when the second electronic token matches the first electronic token. (Col. 12 ll. 21-47, Col. 14 l. 65-Col. 15 l. 32)
In addition, with respect to claim 18, Thomas teaches:
a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to…(Col. 40 l. 56-Col. 41 l. 40)
	Thomas does not explicitly teach a wallet application. However, Lloyd et al. teach wallet application.  ([0036]-[0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wallet application as taught by Lloyd et al. into the identity verification system using tokens, as taught by Thomas, in order to verify user identity in financial transactions using wallet applications. (Lloyd et al.: Abstract, [0010]) 
With respect to claim 2, Thomas and Lloyd et al. teach the limitations of claim 1.
Moreover, Thomas teaches:
wherein the first request includes a copy of the electronic identification instrument. (request includes a seed, seed is a user identifier FIG. 5, Col. 13 ll. 30-41, Col. 11 l. 60-Col. 12 l. 20)
With respect to claim 6, Thomas and Lloyd et al. teach the limitations of claim 1.
Moreover, Lloyd et al. teach:
transmitting, by the computer- based system, financial payment information to the wallet application of the user. (transaction information is transferred to the wallet [0037])
With respect to claim 7, Thomas and Lloyd et al. teach the limitations of claim 1.
Moreover, Thomas teaches:
transmitting a second request to an identity provider for the electronic identification instrument of the user and receiving the electronic identification instrument from the identity provider. (ALU transmits a request to information provider, and the requested restricted information are transmitted to the target device: Col. 3 ll. 34-38, Col. 11 ll. 26-59, Col. 12 ll. 48-59)
With respect to claim 8, Thomas and Lloyd et al. teach the limitations of claim 7.
Moreover, Thomas teaches:
wherein the second request contains credential information from the user for accessing the electronic identification instrument from the identity provider. (Col. 13 ll. 30-41)
With respect to claim 9, Thomas and Lloyd et al. teach the limitations of claim 1.
Moreover, Thomas teaches:
wherein the requesting entity involves a merchant, a government agency, or a doctor's office. (Col. 18 l. 40-Col. 19 l. 37)
With respect to claims 10 and 19, Thomas and Lloyd et al. teach the limitations of claims 1 and 18.
Moreover, Thomas teaches:
storing a second electronic identification instrument of the user and a third electronic token in association with the second electronic identification instrument, wherein the third electronic token is different from the first electronic token. (unique tokens Col. 21 l. 54-Col. 22 l. 7) 
With respect to claim 20, Thomas and Lloyd et al. teach the limitations of claim 18.
Moreover, Thomas teaches:
transmit a second request to an identity provider for the electronic identification instrument of the user and receiving the electronic identification instrument from the identity provider, (ALU transmits a request to information provider, and the requested restricted information are transmitted to the target device: Col. 3 ll. 34-38, Col. 11 ll. 26-59, Col. 12 ll. 48-59)
wherein the second request contains credential information from the user for accessing the electronic identification instrument from the identity provider. (Col. 13 ll. 30-41)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Lloyd et al., further in view of Eker et al. (US Patent No.  8,534,543)
With respect to claim 3, Thomas and Lloyd et al. teach the limitations of claim 1.
Moreover, Thomas teaches validating an identification card (Col. 18 l. 40-Col. 19 l. 37)
Thomas and Lloyd et al. do not explicitly teach:
receiving, by the computer-based system, a digital image…
generating, by the computer-based system, a certified digital image…, wherein the electronic identification instrument …comprises the certified digital image...
	However, Eker et al. teach:
receiving, by the computer-based system, a digital image…(Col. 9 ll. 42-64)
generating, by the computer-based system, a certified digital image …wherein the electronic identification instrument …comprises the certified digital image …(Col. 15 ll. 30-41, Col. 17 ll. 13-42)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital image certification as taught by Eker et al. into the identity verification system of Thomas and Lloyd, in order to verify user identity based on a certified copy of an identification instrument. (Eker et al.: Abstract, Col. 1 ll. 20-40) 
With respect to claim 4, Thomas, Lloyd et al. and Eker et al. teach the limitations of claim 3.
Moreover, Thomas teaches:
wherein the personal identification card comprises a driver's license card, a health insurance card, a passport, or a club membership card. (Col. 17 ll. 42-59)
With respect to claim 5, Thomas, Lloyd et al. and Eker et al. teach the limitations of claim 3.
Moreover, Eker et al. teach:
wherein the certified digital image is embossed with a security feature of the computer-based system. (Col. 26 ll. 16-32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685         
                                                                                                                                                                                                                                                                                                            /STEVEN S KIM/Primary Examiner, Art Unit 3685